         Case 3:19-cv-01926-JPW Document 21 Filed 08/06/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IRISH J. and ALAN J., individually and :       Civil No. 3:19-CV-01926
as Parents and Natural Guardians of A.J., :
a minor,                                  :
                                          :
             Plaintiffs,                  :
                                          :
             v.                           :
                                          :
EAST STROUDSBURG AREA                     :
SCHOOL DISTRICT,                          :
                                          :
             Defendant.                   :    Judge Jennifer P. Wilson

                                     ORDER

       AND NOW, on this 6th day of August, 2020, upon consideration of

Plaintiffs’ motion for judgment on the administrative record, Doc. 14, IT IS

ORDERED THAT the motion is DENIED. IT IS FURTHER ORDERED that

a conference call is scheduled for August 26, 2020, at 11:30 a.m. to discuss the

status of this case.



                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania
